IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 03, 2013

               STATE OF TENNESSEE v. DONALD PRESCOTT

                  Appeal from the Criminal Court for Shelby County
                      No. 1000018    James M. Lammey, Judge




                 No. W2012-02454-CCA-R3-CD - Filed April 11, 2014


Following a jury trial, Defendant, Donald Prescott, was found guilty of especially aggravated
robbery. He was sentenced to serve thirty years’ incarceration. In this appeal as of right,
Defendant presents two issues for review. He asserts that (1) the trial court erred by denying
his motion to suppress the victim’s pre-trial and trial identifications of Defendant; and (2)
the evidence was insufficient to support his conviction for especially aggravated robbery
because the State failed to present sufficient evidence to prove beyond a reasonable doubt
that the victim suffered serious bodily injury. After a thorough review of the record and the
parties’ briefs, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS, J., joined. J EFFREY S. B IVINS, J., concurs in result.

Steven Bush, District Public Defender; Tony N. Brayton, Assistant Public Defender;
Nicholas Cloud, Assistant Public Defender; and Kathy Kent, Assistant Public Defender;
Memphis, Tennessee, for the appellant, Donald Prescott.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Amy P. Weirich, District Attorney General; Michael McCusker, Assistant District
Attorney General; Melanie Headley, Assistant District Attorney General; and Jessica Banti,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                           OPINION

Pre-Trial Suppression Hearing

        The victim, David Chinn, was 47 years old on August 18, 2009, when he left work at
FedEx in Memphis at 5:30 a.m. to go home to his apartment on Winchester Road in
Memphis. After he entered the breeze way between two apartment buildings at
approximately 5:50 a.m., one assailant grabbed his arm. Mr. Chinn pushed the man away and
was then struck on the head with a baseball bat used by a second male assailant. Mr. Chinn
never got a thorough look at the second assailant and was consequently never able to identify
him. However, he knew that both assailants were black males. Mr. Chinn was able to focus
on the first assailant who was up close to him and who ordered Mr. Chinn to get on the
ground and give the men money. Mr. Chinn identified Defendant as the first assailant.
Defendant eventually took the baseball bat from his accomplice and also struck Mr. Chinn.
In all Mr. Chinn was struck multiple times in his head resulting in 45 stitches to sew up the
multiple wounds. Ultimately Mr. Chinn threw his wallet containing $50.00 on the ground,
Defendant and his accomplice ran away, and Mr. Chinn sought help.

        During his direct examination Mr. Chinn testified as follows regarding his
identification of Defendant.

        Q.                    Okay. How close was the person who was grabbing
                              your arm?

        A.                    Right - just right up on you.

        Q.                    Okay. What were the lighting conditions like at that
                              time?

        A.                    Good enough to see.

        Q.                    Good enough to see? - did you recognize the person
                              that attacked you? - had you seen him before? - did
                              you know him?

        A.                    I didn’t see him before, but I recognize him, you
                              know, now.

        Q.                    Okay. Do you see that person in the courtroom today?

        A.                    Yes, I do.

                                             -2-
        Q.                     And where is he sitting? - what is he wearing?

        A.                     He’s wearing blue and like a white T-shirt sitting right
                               there on the left - my left.

        Q.                     And do you know that individual to be Donald
                               Prescott [Defendant]?

        A.                     I do now.

        Q.                     Okay.

        [Prosecutor]:          Your Honor, let the record reflect he’s identified Mr.
                               Prescott [Defendant].

        THE COURT:             All right.

        Mr. Chinn could not get assistance from anyone in the apartment complex. He was
bleeding badly from numerous wounds to his head. He eventually laid down on the ground
and called 9-1-1 for help. He was transported to the trauma center in Memphis known as
“The Med.” While there, a Memphis police officer interviewed Mr. Chinn for a few minutes
and got a description of the perpetrator later identified by Mr. Chinn as Defendant. The
limited description given by Mr. Chinn was of a black male, between 5 feet, 10 inches and
6 feet tall, with a hair style identified by Mr. Chinn as having “short twists.” In his testimony
at the suppression hearing, Mr. Chinn clarified that “short twists” meant approximately one
inch in length.

        The proof at the suppression hearing revealed that Mr. Chinn went to the police
station the day after the incident to retrieve his eyeglasses which had been knocked off during
the robbery. While there, he was shown a photospread of six black males. Defendant’s
picture was not included in the photospread. Mr. Chinn did not make an identification from
the photospread. The day after that trip to the police department, Mr. Chinn returned to see
the police officer who was in charge of the investigation in order to give a written victim’s
statement. This officer was Sergeant Fair. Because Mr. Chinn had possibly still been on
medications the day before when he looked at the photospread, Sergeant Fair decided to
show the same one again to Mr. Chinn. The victim still did not identify anyone from the first
photospread.

      A few days later a “crime stopper’s” tip led to Defendant being developed as a
suspect. Another entirely different photospread of six black males, including Defendant, was
shown to Mr. Chinn on September 2, 2009. Based upon the testimony of both Mr. Chinn and

                                               -3-
Sergeant Fair, Mr. Chinn identified Defendant as the first assailant. Mr. Chinn did not
hesitate in his identification, and he was confident in his identification.

       As pertinent to the precise issue raised by Defendant, Sergeant Fair testified that the
composite of black males to submit with Defendant’s picture in the photospread was
determined from examples provided by the police department’s database. He testified that
he included various similar characteristics of the description of the first assailant.
Specifically, Sergeant Fair testified that he put in the height, weight, build, and complexion,
in addition to “hair characteristics.” Sergeant Fair testified that each photograph had the
“dread hairstyle” but notably did not state that he limited his database search to black males
with a “short twists” dreadlock hairstyle.

       During cross-examination, Mr. Chinn was asked to carefully review the photospread
from which he identified Defendant as “the guy that beat me with a baseball bat and [r]obbed
me of [my] wallet.” Defendant’s picture in the photospread was in “slot 5.” Mr. Chinn’s
testimony on this matter was,

        Q.      Mr. Chin, I want you to look at that photo lineup. That’s the one
                where you identified [Defendant], correct?

        A.      That’s correct.

        Q.      I want you to look at the person in Slot 1. His hair comes down near
                his shoulders, doesn’t it?

        A.      Yes, it does.

        Q.      The person in Slot 2, his hair also comes down to his shoulders,
                doesn’t it?

        A.      That’s correct.

        Q.      The person in Slot 3, his hair is also approaching his shoulders, isn’t
                it?

                (There was a pause in the proceedings).

        A.      It’s close.

        Q.      At a minimum, it’s significantly past his ears, is it not?


                                              -4-
        A.      Yes.

        Q.      The person in Slot 4, his hair is on his shoulders in that picture, isn’t
                it?

        A.      That’s correct.

        Q.      Let’s jump over to Slot 6. His hair is not quite on his shoulders, but
                it’s significantly past his ears as well, isn’t it?

                (There was a pause in the proceedings).

        A.      It’s - kind of.

        Q.      And in Slot 5 is [Defendant], he has short twists, doesn’t he?

        A.      That’s correct.

        Q.      His hair is significantly above his ears, isn’t it?

                (There was a pause in the proceedings).

        A.      That’s correct.

Trial Proof

        Before setting forth a summary of the facts presented at trial, we first note that when
a defendant challenges on appeal the sufficiency of the evidence to support his conviction,
the State is entitled to the strongest legitimate view of the evidence and all reasonable
inferences that may be drawn therefrom. State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000).
Also, when a trial court’s decision on a suppression motion is reviewed on appeal, the
prevailing party, in this case the State, “is entitled to the strongest legitimate view of the
evidence adduced at the suppression hearing as well as all reasonable and legitimate
inferences that may be drawn from the evidence.” State v. Odom, 928 S.W.2d 18, 22-23
(Tenn. 1996). Evidence presented at the trial as well as evidence submitted at the
suppression hearing may be considered by the appellate court when deciding the correctness
of a trial court’s ruling on a suppression motion. State v. Henning, 975 S.W.2d 290, 299
(Tenn. 1998).

        In his argument regarding the suppression issue, Defendant’s sole ground for relief
is that the photospread was unduly suggestive “because hair style was an important part of

                                               -5-
the [victim’s] description and the [Defendant’s] hair style resembled the [victim’s]
description but did not resemble the hair style of other participants in the lineup.” Basically,
Defendant asserts that his picture was the only one of six where the person had short hair,
i.e., “short twists.” As to his issue regarding the sufficiency of the evidence, Defendant’s
sole argument is that the State failed to prove the necessary element that Mr. Chinn suffered
serious bodily injury. Keeping in mind the legal principles set forth above and the precise
narrow issues presented by Defendant, we will summarize the relevant testimony at trial.

        Mr. Chinn’s trial testimony regarding the details of the especially aggravated robbery
mostly mirrored his testimony at the suppression hearing. As to the injuries he received as
a result of the especially aggravated robbery, Mr. Chinn provided some additional facts and
clarifications. He admitted that he never lost consciousness and that his skull was not
cracked. However, his dominant left hand was permanently damaged and he remained
unable to make a fist with his left hand after the incident. He showed the scars on his head
to the jury, but the State failed to elicit any specific testimony for the record concerning what
was shown. Nevertheless, photographs taken of Mr. Chinn shortly after the incident and
admitted as exhibits show very noticeable scarring of his head where the baseball bat struck
him. He could not go to work for at least two months after the incident due in part to
dizziness, which he still suffered from to an extent at the time of the trial. One additional
fact testified to at trial regarding Mr. Chinn’s observations of Defendant during the incident
was that at one point Mr. Chinn was able to momentarily get away from the assailants and
run from inside the breeze way to outside of the buildings. Here the improving daylight and
a streetlight enabled Mr. Chinn to view Defendant who was four to five feet away, holding
the bat to prevent the victim’s total escape. Mr. Chinn was able to get a look at Defendant’s
face.

        During cross-examination Mr. Chinn was reminded that he had also “almost bled out”
from the wounds. Mr. Chinn testified that when the wounds on his head healed, the scars
“didn’t just go down.” The transcript shows that Mr. Chinn next said the wounds “left an
indignation [sic] on my head.” We do not know if Mr. Chinn used an incorrect word for
what he meant, or if he actually used another word and the court reporter made a typing
mistake. From our review of the photographs admitted in evidence and other statements in
the proof, it appears the jury could see that scar tissue is raised above the surrounding skin
and is therefore quite noticeable.

       Nichols Kolesar, a paramedic with the Memphis Fire Department, responded to the
crime scene. When he arrived, Mr. Chinn was lying on his side in the parking lot in a pool
of blood. Mr. Chinn was alert and oriented as to person, place, time, and self. The wounds
from which he had been bleeding had “clotted off” and therefore the bleeding had stopped.
Mr. Chinn had had significant blood loss, estimated to be approximately one-half liter. Mr.
Kolesar testified that he started an IV into Mr. Chinn through a needle inserted into the

                                               -6-
victim’s left hand. He added that he would not have used the left hand for this if he had had
any indication of an injury in that hand. Mr. Chinn denied pain anywhere other than his
head. The State also presented two other witnesses whose testimony was not relevant to the
issues on appeal.

       Defendant did not testify, but he presented the expert testimony of Dr. Jeffrey
Nevschatz. Dr. Nevschatz testified in the field of eyewitness identification, specifically “to
educate the jury on issues related to eyewitness identification - lineup identification - factors
that can help or hinder memory or identification.” As pertinent to Defendant’s issue
regarding the photospread, Dr. Nevschatz testified,

        Q.      Okay. What is the impact - first of all, what is the best way to select
                members of a photo lineup?

        A.      So the suspect in the lineup should not stand out based on the
                description given by the witness. So, if the witness has said that the
                person has red hair, then everyone in the lineup should have red hair.
                It would be a bad lineup if only the suspect was the person in the
                lineup that had red hair because that person would stand out and
                would be picked at a rate greater than one in six or one in whatever
                number of other people in the lineup are.

        Q.      What is the impact of that not being followed?

        A.      That people are going to be chosen more often, and it can lead to
                more false identifications.

        Q.      So, if [Defendant] was described as having short twists as a
                hairstyle, should the other pictures have short twists?

        A.      Yes.

        Q.      Why should they have short twists?

        A.      Because if he is described that way, he shouldn’t stick out based on
                the description.

        Q.      If he is the only one in the photo lineup with short twists, is that bad?

        A.      In my opinion, that would be a very biased lineup.


                                               -7-
        Q.      Does it make identification unreliable?

        A.      In my opinion.

       Andrew Kjellin, a Memphis Police Department officer assigned to the “felony
response” team arrived at the scene between 7:00 a.m. and 7:15 a.m. on the morning of the
incident. He had check records and verified that official sunrise on August 18, 2009 was at
6:22 a.m. He also confirmed that there is some daylight prior to official sunrise. Officer
Kjellin also noticed several streetlights were located around the edge of the apartments.

Analysis

       Sufficiency of the Evidence

        A guilty verdict by a jury, approved by the trial court, accredits the testimony of the
witnesses for the State and resolves all conflicts in favor of the prosecution’s theory. State
v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict creates a presumption of a
Defendant’s guilt, and the burden is on the defendant to illustrate why the evidence is
insufficient to support the jury’s verdict. Id. The standard of review is whether “after
considering the evidence in a light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” State v.
Smith, 24 S.W.3d 274, 278 (Tenn. 2000) (quoting State v. Buggs, 995 S.W.2d 102, 105
(Tenn. 1999). Questions about the credibility of witnesses, the weight and value of the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of fact,
and an appellate court should not re-weigh or re-evaluate the evidence. State v. Evans, 108
S.W.3d 231, 236 (Tenn. 2003); Bland, 958 S.W.2d at 659. As noted above, the State is
entitled to the strongest legitimate view of the evidence and to all legitimate inferences that
may be drawn therefrom. Smith, 24 S.W.3d at 279.

       Especially aggravated robbery, Defendant’s conviction offense, is defined as follows:
robbery as defined in Tennessee Code Annotated section 39-13-401, where the robbery is
accomplished with a deadly weapon and the victim suffers serious bodily injury. Tenn. Code
Ann. § 39-13-403. Robbery is defined in Tennessee Code Annotated section 39-13-401 as
“the intentional or knowing theft of property from the person of another by violence or
putting the person in fear.” Defendant does not challenge the sufficiency of the evidence to
support proof beyond a reasonable doubt that there was theft of property from Mr. Chinn by
violence or placing Mr. Chinn in fear, and that it was accomplished with a deadly weapon
(the baseball bat). Defendant strongly argues that the proof failed to show that Mr. Chinn
suffered “serious bodily injury.”



                                               -8-
       “Bodily injury” includes a cut, abrasion, bruise, burn or disfigurement, and physical
pain or temporary illness or impairment of the function of a bodily member, organ, or mental
faculty.” Tenn. Code Ann. § 39-11-106(2). “Serious bodily injury” is defined as “bodily
injury” that involves:

       (A)    A substantial risk of death;

       (B)    Protracted unconsciousness;

       (C)    Extreme physical pain;

       (D)    Protracted or obvious disfigurement;

       (E)    Protracted loss or substantial impairment of a function of a bodily
              member, organ or mental faculty; or

       (F)    A broken bone of a child who is eight (8) years of age or less;

Tenn. Code Ann. § 39-11-106(34).

       Defendant argues that none of the factors (A) through (F) exist in this case. The State
argues that it proved “a substantial risk of death” to Mr. Chinn, “protracted or obvious
disfigurement,” and “protracted loss or substantial impairment of a function of a bodily
member, organ, or mental faculty.”

       As to factor (A), “a substantial risk of death,” we are bound by precedent in our
supreme court’s decision in State v. Farmer, 380 S.W.3d 96 (Tenn. 2012). In that case the
court held,

         By the plain meaning of this language [an injury that involves a substantial
         risk of death], we hold that in determining whether there was a “serious
         bodily injury” based on a “substantial risk of death,” we must look to the
         injury that occurred rather than the injury that could have occurred or the
         manner in which it occurred.

Id. at 102.

        In Farmer, our supreme court held that under this standard the victim did not suffer
a serious bodily injury as a result of a substantial risk of death when he was shot in the leg
by the defendant’s use of a handgun, and the bullet passed through the leg without causing
a loss of consciousness, extreme pain, disfigurement, or impairment to the victim. The bullet

                                             -9-
wound also required minimal medical treatment. Relying upon State v. Page, 81 S.W.3d
781, 784 (Tenn. Crim. App. 2002), the State argues that “[i]t is common knowledge that
repeated blows to the head with a hard, blunt object like a baseball bat can kill.” This
argument, however, flies in the face of the ruling in Farmer: unless the actual bodily injury
to the victim is shown by evidence to have caused a substantial risk of death to the victim,
this factor cannot be used to establish “serious bodily injury.” There was no expert testimony
or other medical evidence that Mr. Chinn faced a substantial risk of death from the actual
injuries he received. According to our supreme court in Farmer, it does not matter that one
more blow to the head might have caused sudden death to Mr. Chinn. What matters is what
did occur, not what could have occurred if a bullet passed through one inch to the right, a
knife wound could have severed an artery one millimeter to the left, or what the seventh
crack at a skull by a wooden baseball bat could have done. However, we conclude that the
injury to Mr. Chinn’s hand, caused a “protracted loss or substantial impairment of a function
of bodily member” as urged by the State. He testified that he could not close it fully into a
fist, and that made use of his left hand difficult at work. His testimony clearly showed
substantial impairment of the function of his left hand.

        We also conclude that the evidence was sufficient to prove beyond a reasonable doubt
that the scars on Mr. Chinn’s head caused “protracted or obvious disfigurement” and thus
caused serious bodily injury. Defendant argues that since the scars are located on the
victim’s head where he has hair and cannot be readily seen by the eye and are not easily
found, they are not “obvious” disfigurements. We do not feel the legislature intended to so
limit the definition of “obvious” disfigurement. Otherwise, the most graphic scarring or
other physical damage to the parts of a human body always covered in public by clothing
within the bounds of common decency could never considered “serious bodily injury”
because they would not be readily seen by the eye. In any event, the definition is
“protracted” or “obvious” disfigurement. We have carefully reviewed the scarring shown
in the photographs and reviewed Mr. Chinn’s testimony in the light most favorable to the
State. The multiple scars which are on the victim’s head are both protracted and obvious
disfigurement. Accordingly, the evidence is sufficient to support the conviction for
especially aggravated robbery. Defendant is not entitled to relief on this issue.

Suppression of Photospread and Subsequent Identifications of Defendant

        As stated above, Defendant argues that the photospread from which Mr. Chinn
identified Defendant as a perpetrator is unduly suggestive. In Simmons v. United States, 390
U.S. 377, 384 (1968), the Supreme Court held,

        each case must be considered on its own facts, and that convictions based
        on eye-witness identification at trial following a pretrial identification by
        photograph will be set aside on that ground only if the photographic

                                             -10-
        identification procedure was so impermissibly suggestive as to give rise to
        a very substantial likelihood of irreparable misidentification.

Id. (Emphasis added).

        Noting that it is “the likelihood of misidentification which violates a defendant’s
[constitutional] right to due process,” Neil v. Biggers, 409 U.S. 188, 198 (1972), the Court
in Biggers has also noted again that “the primary evil to be avoided is ‘a very substantial
likelihood of irreparable misidentification.’” Id. (quoting Simmons, 390 U.S. at 384).
However, even if the photospread is suggestive, the Court in Biggers held that the evidence
of the pre-trial and trial identifications may still be admissible if, under the totality of the
circumstances, the identification is still reliable. Id. at 200. The Court set forth five factors
to be considered when a court evaluates the likelihood of misidentification as a result of a
suggestive pre-trial
identification: These are:

        (1)     the opportunity of the witness to view the criminal at the time of the
                crime;

        (2)     the witness’s degree of attention;

        (3)     the accuracy of the witness’s prior description of the criminal;

        (4)     the level of certainty demonstrated by the witness at the
                confrontation; and

        (5)     the length of time between the crime and confrontation.

Id.

        The trial court’s entire ruling on the motion to suppress pre-trial and trial court
identification is as follows:

        THE COURT:             Well, I’m looking at this photospread. I’ve looked at
                               the - I don’t think it’s unduly suggestive at all. In fact,
                               the victim had to look very, very close at the photos to
                               see even what length they were. You can clearly see
                               the Jheri curls on top of No. 5, which is his client.
                               And from the views that we see - this is a frontal view.
                               I suppose if they gave a back view to see if the length
                               of the Jheri curls, No. 6 looks to be fairly short. No.

                                              -11-
                               3 looks to be fairly short. You know, and the face -
                               the facial structures all seem very similar. I don’t
                               think this is unduly suggestive at all. I really don’t.

                               So, I guess I’ll note your exception, but the victim was
                               quite adamant that this was him. He was certain of it
                               according to his testimony; and his reaction, as
                               testified by the officer, Detective Fair, was that he
                               was certain.

                               You know, in situations like this, there’s six
                               photographs of similar individuals with facial
                               structure that seem all to be pretty similar; and I think
                               that’s a small nuance that when you’re looking facial
                               structure of somebody and whether or not they can
                               recognize someone. That’s - the jury - I think that
                               would be a jury question. I think it’s not unduly
                               suggestive, so I’m not going to suppress the
                               identification in this case.

                               He did testify that he based his identification on what
                               he had seen at the time; so, based upon all of that, I’m
                               going to show that request denied. Are we getting a
                               trial date?

       The actual photospread used by Mr. Chinn to identify Defendant on September 2,
2009, fifteen days after the incident, was made an exhibit and is properly in the record. The
pictures of all six African-American men are in color and each picture is a frontal view of
the face from where the neck meets the shoulder, upward to the top of the head. The
background in each picture is light enough to enable any viewer to clearly see the length of
the dreadlocks on each subject. In this record, the only description of the perpetrator that Mr.
Chinn gave prior to viewing the photospread was that of an African-American male, 5 feet,
10 inches to 6 feet tall, with his hair styled in “short twists” which everyone understood to
be short dreadlocks.

      The photographs in the photospread are contained in two rows of three photographs
and take up the top two-thirds of the sheet of paper consisting of the photospread.
Photograph “slots” 1 through 3 are on the top row, with “slots” 4 through 6 on the bottom
row. Slot 5, the photograph of Defendant, is on the bottom row in the center and is therefore
approximately in the center of the letter sized piece of paper which is the photospread. Since
viewing the photospread in order to reach a conclusion of whether or not it is unduly

                                              -12-
suggestive does not involve a credibility determination, this court is just as capable as the
trial court to review the evidence and draw its own conclusions. See State v. Binette, 33
S.W.3d 215, 217 (Tenn. 2000).

       Therefore, we review de novo without any presumption of correctness the trial court’s
conclusion that the photospread was not unduly suggestive. With all due respect to the trial
court, we conclude that the photospread in this case is unduly suggestive. Indeed, based
upon the meager prior description given by Mr. Chinn, any person with that much
information could only pick Defendant if instructed to pick the one most resembling Mr.
Chinn’s description. The dreadlocks in slot 1 appear to be least 4 inches long and reach
shoulder length. Three of the remaining slots of subjects other than Defendant have
dreadlocks that go below the top of the shoulders and appear to be 6 inches or longer. The
final photograph that is not Defendant has dreadlocks that come down to within an inch of
the shoulders. Defendant’s “short twists” are the only ones that do not fall far below the
bottom of the ears.

       However, even though in this case the photospread is unduly suggestive, we conclude
that under the five Biggers factors, Mr. Chinn’s identifications of Defendant is still reliable.
Based upon Mr. Chinn’s testimony and other evidence, he had more than ample opportunity
to view defendant at the time of the crime, and he was very attentive toward Defendant, he
was “100%” sure of his identification of Defendant, and there was only fifteen days between
the date of the crime and observation of the photospread. The fifth factor, the accuracy of
Mr. Chinn’s prior description of Defendant, is neutral due to the scant prior description given
by Mr. Chinn, according to evidence in the record. Defendant is not entitled to relief on this
issue.

       Therefore, in conclusion, we affirm the judgment of the trial court.

                                                     _________________________________
                                                     THOMAS T. WOODALL, JUDGE




                                              -13-